289 F.2d 937
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Jack C. ROBINSON, d/b/a Robinson Freight Lines, Respondent.
No. 12928.
United States Court of Appeals Sixth Circuit.
May 26, 1961.

Stephen Leonard, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, N. L. R. B., Washington, D. C., and Walter C. Phillips, Director, 10th Region, N. L. R. B., Atlanta, Ga., for petitioner.
Creekmore, Buhl & Thompson, Knoxville, Tenn., and Humphrey & Hutcheson, Chattanooga, Tenn., for respondent.
Before McALLISTER, Circuit Judge, and SIMONS, Senior Circuit Judge.


1
SUPPLEMENTAL DECREE.

ORDER.

2
The above cause coming on for hearing on motion by the National Labor Relations Board for entry of a supplemental decree specifying the amount of back pay due Edward B. Carnes, and for an order directing respondent to pay over to said Carnes the above amount, and the Court having heretofore entered an order directing the respondent to file a response to the Board's motion specifying in detail its objections to the Board's supplemental decision determining the amount of back pay due Carnes, together with a memorandum or brief thereon, and providing for a reply thereto by the National Labor Relations Board, and after consideration of respondent's objections to Board's supplemental decision and order, and the briefs filed in support thereof, as well as the brief of the National Labor Relations Board in reply thereto, and the Court being duly advised,


3
Now, therefore, it is ordered, adjudged and decreed that respondent be, and is hereby, directed to pay over to Edward B. Carnes the sum of $3,764.91, as determined by the National Labor Relations Board in its supplemental decision of December 29, 1960, 251 F.2d 639.